PER curiam:.
Appellants made late payment of the settlement due pursuant to the parties’ stipulation. According to the terms of the settlement agreement, appellants had 30 days from the date of the entry of the order approving the agreement to pay the amount due, and appellants did not make such payment -within 30 days. Therefore, although the judge of compensation claims erroneously extended the 30-day period by five days pursuant to Rule 4.030(c), Florida Rules of Workers’ Compensation Procedure, the judge properly assessed a 20 percent penalty under section 440.20(7), Florida Statutes (Supp.1994). See Ocala Geriatric Ctr. v. Davis, 684 So.2d 228 (Fla. 1st DCA 1996).
AFFIRMED.
BARFIELD, C.J., and KAHN and DAVIS, JJ., concur.